Appellant insists that we erred in not considering his bills of exception Nos. 2 and 5. From his argument in the motion we conclude that he meant to refer to his bill of exceptions No. 3 rather than No. 2. We have again examined said bills in the light of his insistence but are unable to conclude them not violative of the inhibition against presenting bills of exception here in purely question and answer form. Both of said bills relate to the same matter. The principal issue in the case was that of the identity of the car found in possession of appellant, with the one lost by Mr. Payne. Mr. Payne bought a new Ford roadster from Fred H. Jones, the Ford dealer in Fort Worth, in June 1921. Mr. Jones had a custom of stencilling a secret serial number on all new cars received and sold by him. The salesman who sold to Mr. Payne the car bought in June 1921, said it carried upon its frame the number 99 stencilled there. Another employee of Mr. Jones testified that with a hammer and an iron stencil *Page 522 
he placed upon the frame of a new car the secret number 99. On the frame of the car found in possession of appellant was found the number 99. The employee of Mr. Jones who placed said number there, examined the car and said it was the one upon which he had placed said number while in possession of Mr. Jones and before it was sold to Mr. Payne. The matter referred to in the two bills of exception forming the basis of this motion for rehearing, was some statement made by Mr. Payne to Mr. Yates about the secret serial number on said car. We regard the matter as of no importance even if the bills of exception were in condition to be considered. The mere fact that hearsay testimony is admitted does not necessitate a reversal of the case. It must be harmful. The matter stated by Mr. Yates was of no materiality.
The motion for rehearing will be overruled.
Overruled.